BUTLER, District Judge.
The hill charges infringement of Stonemetz’s patent No. 343,677, of June 15, 1886; and also an interference between this patent and two others issued to R. T. Brown (owned by the defendanls) on July 14, 1885, and December 8, 1885, respectively, numbered 331,762, and 332,444. The circuit court halting sustained the former charge and dismissed the latter, the defendants appealed, and assign as error so much of the decree as is against them.
The only question involved is one of fact: Was Stonemetz first to invent the device covered by his patent? While there is some" contention that he was anticipated by others than Brown, the main reliance is on Brown. A careful examination of the evidence *572has satisfied us that the conclusion reached by the circuit court is right. The anticipatory devices set up, other than Brown’s, present no difficulty whatever. They show nothing suggestive of Stonemetz’s device. As between Stonemetz and Brown the proofs do not leave the mind in doubt that the former was the original inventor. Brown’s disclaimer, in taking his patent, No. 331,762, is of itself, a sufficient answer to the claim now made in his favor. The statement of facts and analysis of testimony made by the circuit court are entirely satisfactory; and to avoid unnecessary enlargement we adopt them. The decree is affirmed.